NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-1541


                             MTS SYSTEMS CORPORATION,

                                                      Plaintiff-Appellee,

                                            v.

                               HYSITRON INCORPORATED,

                                                      Defendant-Appellant.




      Nicholas S. Boebel, Myers, Boebel & MacLeod L.L.P., of Minneapolis, Minnesota,
argued for plaintiff-appellee.

       David P. Pearson, Winthrop & Weinstine, P.A., of Minneapolis, Minnesota, argued
for defendant-appellant. With him on the brief were Thomas H. Boyd and Brent A. Lorentz.

Appealed from: United States District Court for the District of Minnesota

Chief Judge Michael J. Davis
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2009-1541


                          MTS SYSTEMS CORPORATION,

                                                      Plaintiff-Appellee,

                                          v.

                           HYSITRON INCORPORATED,

                                                      Defendant-Appellant.




                                   Judgment

ON APPEAL from the        United States District Court for the District of Minnesota

in CASE NO(S).            06-CV-3853

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and GAJARSA, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED April 8, 2010                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk